ON MOTION TO DISMISS
ELLIS, Judge:
Defendants Livingston Parish Police Jury and the City of Denham Springs ask that we dismiss this appeal on two grounds. First, because a proper bond has not been posted; and, second, that the record herein was not timely lodged in this court.
The latter ground is based on the allegation that the order extending the time for lodging the record in this court was not signed by the district judge. The allegation is made because the signature on the order extending the time does not appear to have been signed by the same hand that signed the judgment herein.
Article 2161 of the Code of Civil Procedure provides:
“An appeal shall not be dismissed because the trial record is missing, incomplete or in error no matter who is responsible, and the court may remand the case either for retrial or for correction of the record. An appeal shall not be dismissed because of any other irregularity, error or defect unless it is imputable to the appellant. Except as provided in Article 2162, a motion to dismiss an appeal because of any irregularity, error, or defect which is imputable to the appellant must be filed within three days, exclusive of holidays, of the return day or the date on which the record on appeal is lodged in the appellate court, whichever is later.”
The record was lodged in this court on September 5, 1975. The extended return day was September 15, 1975. This motion was filed on October 16, 1975, more than three days after the latter date. The motion on this ground therefore comes too late.
The record shows that the plaintiffs deposited $500.00 cash with the Clerk of Court in lieu of the bond ordered when a temporary restraining order was issued herein on May 16, 1975. Written reasons for judgment dissolving the restraining order and dismissing the suit on its merits were handed down on May 27, 1975, and judgment in accordance therewith was signed on June 9, 1975.
On June 20, 1975, plaintiffs were granted a devolutive appeal, upon furnishing a $300.00 bond. The minutes for that day show that a $300.00 cash bond was posted in the office of the Clerk of Court. A certificate, dated August 28, 1975, appears in the record, stating that “a cash bond in the amount of $500.00 was deposited in the above named matter for the appeal bond. Bearing date May, 1975.”
Defendants claim that the latter bond is the same as the bond posted for the issuance of the temporary restraining order, and, therefore, cannot also stand as an appeal bond. We cannot tell from the record if this contention is correct or not. In any event, under Article 5123 of the Code of Civil Procedure, the trial court is the proper forum for testing the validity of bonds furnished as security in judicial proceedings, and we are without jurisdiction.
The motion to dismiss is therefore denied, at defendants’ cost.
Motion denied.